

115 HR 6218 IH: Give Judge Venckiene Her Day in Court Act
U.S. House of Representatives
2017-02-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V115th CONGRESS2d SessionH. R. 6218IN THE HOUSE OF REPRESENTATIVESJune 25, 2018Mr. Smith of New Jersey introduced the following bill; which was referred to the Committee on the JudiciaryA BILLFor the relief of Judge Neringa Venckiene, who the Government of Lithuania seeks on charges related
			 to her pursuit of justice against Lithuanian public officials accused of
			 sexually molesting her young niece.
	
 1.Short titleThis Act may be cited as the Give Judge Venckiene Her Day in Court Act. 2.Findings (1)Judge Neringa Venckiene fled to the United States in 2013 and requested political asylum after a 5-year battle in Lithuania to secure justice for her 4-year-old niece, Deimante Kedyte, who reported that she was being sexually molested by Lithuanian government officials while in her mother’s care.
 (2)Deimante Kedyte’s claims of sexual molestation were evaluated by court-ordered psychologists and psychiatrists and deemed to be credible.
 (3)Deimante Kedyte accused of sexual molestation an assistant to the Speaker of the Parliament and a sitting judge, both associates of her mother.
 (4)Judge Venckiene and Deimante Kedyte’s father petitioned law enforcement and the courts for full investigation of Deimante’s claims against the accused individuals, but believed the ensuing investigation to be negligent.
 (5)Lithuania’s parliament (Legal and Judiciary Committees) issued a report in 2010 that deemed the investigation into Deimante Kedyte’s sexual molestation accusations to be negligent and found that the negligence had compromised the case against the public officials.
 (6)After Deimante Kedyte’s father went missing in 2009, Judge Venckiene was awarded guardianship of Deimante.
 (7)Deimante Kedyte’s mother was never indicted for complicity in the sexual molestation despite a Vilnius District Court Ruling in October 2009 that there was enough evidence to indict her.
 (8)In December 2011, Judge Venckiene was ordered to give Deimante Kedyte, then 7 years old, back to her mother, but Deimante refused to return to her mother, indicating fear of sexual molestation.
 (9)Hundreds of Lithuanians kept vigil outside Judge Venckiene’s house to prevent the Lithuanian Government from removing Deimante Kedyte.
 (10)In May 2012, the Lithuanian Government sent more than 200 police officers to take Deimante Kedyte from Judge Venckiene by force.
 (11)Deimante Kedyte clung to Judge Venckiene, was ripped from her, was carried away shrieking, and has completely disappeared from public view for the last 6 years.
 (12)The Lithuanian Government’s action resulted in protests against the Lithuanian Government in Lithuania and at numerous Lithuanian embassies around the world, as well as in the United States when the Lithuanian President attended the NATO summit in Chicago in May 2012.
 (13)Judge Venckiene published a book entitled Way of Courage in 2012 about Deimante Kedyte’s ordeal and Lithuania’s failure to properly investigate and prosecute the case against the government officials.
 (14)Way of Courage became the name of a new, anti-corruption, anti-pedophilia political party in Lithuania, which elected Judge Venckiene to Lithuania’s parliament in 2012.
 (15)Judge Venckiene sought political asylum in the United States in 2013 after she received threats and experienced what she believed was an attempt on her life following a political rally, and after the Lithuanian Government moved to lift Judge Venckiene’s parliamentary immunity.
 (16)The Lithuanian Government has systematically prosecuted for false statements and other crimes the journalists, a medical professional, Deimante Kedyte’s grandparents, Judge Venckiene’s neighbor, people who attended rallies on her behalf, and many others who came forward with evidence or support of Deimante Kedyte’s claims of sexual molestation or who opposed the violent removal of Deimante from Judge Venckiene.
 (17)Lithuania has leveled more than 35 charges against Judge Venckiene, including charges for filing petitions on behalf of Deimante Kedyte with Lithuania’s courts and the Child’s Rights Ombudsman, making statements critical of the investigation to journalists, describing in her book the sexual molestation case against and naming the public officials, involvement in unauthorized protests, humiliating the court, desecrating the national anthem, conducting her own investigation into the case, failing to turn Deimante over to the accused mother, bruising an officer, and kicking at Deimante’s mother when the mother tried to remove Deimante.
 (18)The extradition treaty signed by the United States and the Republic of Lithuania on October 23, 2001, does not permit for Judge Venckiene to offer counter-evidence in United States court to any of Lithuania’s charges against her or to make the case for political motivation.
 (19)A United States Magistrate Judge in April 2018 approved extradition for charges that Judge Venckiene hindered the activities of a bailiff, failed to comply with a court’s decision not associated with a penalty, caused physical pain, and resisted against a civil servant or a person performing the functions of public administration—all charges related to Deimante Kedyte being taken from Judge Venckiene’s home and returned to the accused mother.
 (20)Former political prisoners, as well as current and former government officials in Lithuania have written to the United States Government, warning that the Lithuanian Government’s charges against Judge Venckiene are politically motivated.
 (21)The Chairman of the Supreme Court of Lithuania Gintaras Kryzevicius has been reported as publicly saying that Judge Venckiene is an abscess in the legal system and an abscess in the political system and the trouble of the whole state.
 (22)Sweden, Ireland, Northern Ireland, Denmark, Malta, Ukraine, and Russia have all refused to extradite individuals to Lithuania.
 (23)Judge Venckiene can present evidence concerning the political motivation of Lithuania’s charges against her before an immigration judge if she is excluded from the extradition treaty and allowed to proceed with her political asylum case, filed in 2013 and scheduled to be heard in July 2019.
			3.Exclusion from Extradition Treaty Between the United States of America and the Republic of
			 Lithuania
 (a)In generalNotwithstanding any other provision of law, Judge Neringa Venckiene shall be excluded from extradition under the Extradition Treaty Between the Government of the United States of America and the Government of the Republic of Lithuania, signed at Vilnius on October 23, 2001, and entered into force on March 31, 2003 (as amended by the Protocol on the Application of the Agreement on Extradition between the United States of America and the European Union to the Extradition Treaty between the Government of the United States of America and the Government of the Republic of Lithuania, signed at Brussels on June 15, 2005, and entered into force on February 1, 2010), and excluded from all other laws allowing for her extradition to Lithuania.
 (b)Political asylumJudge Neringa Venckiene shall be permitted to remain in the United States until a final order is issued with respect to her pending application for asylum.
 (c)Free movementJudge Neringa Venckiene shall not be held in Federal or State prison or detention for any immigration-related or extradition-related offense and shall be allowed free movement and continued work permission until a final order is issued with respect to her pending application for asylum.